  Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 6

FILED BY              AT        D C.
                                  .




     A ug 28, 2019
                                      ;UNITED STATES DISTRICT COURT
    .-
    iW-67îSE
           .0I.
              o
              A1 :Jtk/t&                 Dlsa c'rOFMASSACHUSEU S
        .     '
              -i-
                t'
                 ,
                 s
                 '.-I.
                     ,
                     .II,
             UNITED STATES OF AM ERICA                         Crim inalNo.   lq-N1:9
                           V.
                                                               Violations: OUR CASENO:l9-6410-M J-SNOW
                                                               CûuntOne:Conspiracy to Disd bute and to
    -
        W (2
           1)C
             MU
              IC
               RH
                LY
                 AEKLES
                      LP
                       LIYNOLA,   .
                                                               Possesswith htenttoDisi buteOxycodone
             (3)JESUSCASTILLO,                                 (21U.S.C.5846)
             (4)Mu cosROSA,                                    CountTwo:Conspiracyto D isd buteandto
                and                                            Possessw1t1:Intentto Disi buteaControlled
             (5)RUSSELLWATKINS,                                Substance
                                Defendants                     (21U.S.C.û846)
                                                               Countn ree:ConspimcytoDisdbuteandto
                                                               PossesswithhtenttoDlstributeMarijuana
                                                               (21U.S.C.5846)
                                                               ForfeitureAlleqation:
                                                               (21U.S.C.9853)
                                                   INDICTM ENT
                                                  COUNT 0<
                           Conspiracy to Disd bute and to Pnssesswii Intentto Disd bute
                                                    Oxycpdone
                                                  (21U.S.C.5246)
              n eOrand Jury charges:

                   From inoraboutApril2018throughonoraboutJune23,2012,inBoston,Cambridge,
            M edford,and Som erville,in theDisd ctofM assachusetts,and elsewhere,thedeftndants,

                                             (1)M ICHAEL SPINOLA,
                                               (2)CURLY KELLY,
                                                         and
                                               (3)JESUSCASTILLO,
            conspired with each other and with otherpersons known and lxnknown to the Grand J> ,to

            know ingly and intentionally distributeand possesswith intentto distributeoxycodone.a Schedule
                                                          1
Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 6




   11conkolledsubsfsnce,inviolationofTitle21,UnitedStatesCode,Section841(a)(1).
         A11in violatlon ofTitle21,United StatesCode,Section 846.




                                             2
Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 6




                                         COUN T TW O
                 Conspiracy to DistributeandtoPossessw1t11IntenttoDistribute
                            A ControlledSubstance(21U.S.C.j846)
    n e Grand 7* fnrthercharges:

         From inoraboutApril2018through in oraboutM ay 2018,in Southbridgeand Boston,

   intheDisi ctofM assachusetts,theDistrictofConntcticut,andelsewhere, thedefendants,

                                   (1)M ICHAEL SPINOLA.
                                     (2)CURLY KELLY,
                                             and
                                     (4)M ARCOS ROSA,
   conspired with each other and with otherpersonsknown and tlnknown to the Grand Jury, to

   knowinglyandintentionally disd buteand possesswithZtenttodiskibuteacontrolltd substance,

  inviolationofTitle21,United StatesCode, Section#41(a)(1).

         AI1in violation ofTitle21,United StatesCode,Section846.




                                             3
Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 6




                                        COUNT TFIREE
                  Conspiracy to DisG buteandtoPossessw1t11Intentto Distribute
                                          Marijuana
                                       (21U.S.C.9846)
    TheGrand Jury furthercharges:

         From inoraboutApril2018through in oraboutJune2018,in Stoughton and Brockton,

   intheDistrictofM assachusetts,andelsewhere,thedefendants,

                                    (1)MICHAEL SPINOLA
                                             and
                                    (5)RUSSELL W ATKINS,
   conspired w1t11each other and w1t11otherpersonsknown and unknown to the Grand Jury, to

   knowinglyandintentionallydistributeandpossesswitilintenttodistributemadjuanw aSchedule
   1controlled substnnce,inviolation ofTitle21,United StatesCode, Section841(a)(1).

         A1lin violation ofTitle21,United StatesCode,Section 846.




                                              4
Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 6




                              DRUO FORFEITURE ALLEGATION
                                        (21u.j.c.'i853)
          1.     Upon conviction ofone orm ore ofthe oFenses in violation ofTitle 21,United

    StatesCode,Section 846,setforth in Counts0nethrough ThreeofthisIndictm ent the

   defendants,

                               (1)MICHAEL SPm OLA,
                               (2)CURLY KELLY,
                               (3)JESUSCASTILLO,
                               (4)M ARCOSROSA,
                                 and
                               (5)RUSSELL W ATKINS,

   shallforfeitto theUnited States,pursllsntto Title21,United StatesCode,Section 853,any

   property constituting,orderiked âom ,any proceedsobtained,directly orindirectly,as a result

   ofsuchoFenses;andany propertyused,orintendedtobeused,in any mnnnerorpart,to

   commit,orto facilitatethecommlssion of,such offenses.

          2.     Ifanyofthepropertydescribed in Pmagraph 1,above,msbeing forfeitable

   pursuantto Title21,United StatesCode,Section 853,asaresultofany actorom ission ofthe

   defendant-

                 a. cnnnotbe located upon theexerciseofduediligence;

                 b. hasbeenkansferred orsoldto,ordepositedwith,athirdparty;

                 c. hasbeenplacedbeyondthejurisdictionoftheCourq
                 d. hasbeen substantially diminishedin value;or

                 e. has been com m ingled w ith other property w hich csnnot be divided without
                    dim culty;
Case 0:19-mj-06410-LSS Document 1 Entered on FLSD Docket 08/28/2019 Page 6 of 6




   itistheintentionoftheUnitedStates,pursllnnttoTitle21,UnitedStatesCode,Section853û9,
   toseek forfeitureofany otherpropeo ofthedefendantup tothevalue oftheproperty described
   in Paragraph 1above.

         A11pursllnnttoTitle21,United StatesCode,Section 853.



                                                 A TRUE BILL




                                                 FO    P      ON




    <          / '
   THEODORE B.HEINRICH
   ASSISTANT UNITED STATES ATTORNEY
   DISTRICT OF M ASSACHUSEW S


   DistrictofM assachusetts:August     ,2019
   Retum edinto theDistrictCourtby theGrand Jurorsand fled.



                                                 DEUT LERK6 Qv* *   .



                                                           49(H I6 * l2:X r




                                             6
